Citation Nr: 1142792	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  08-01 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased evaluation above 20 percent for postoperative residuals of a left bunionectomy with hammertoes. 

2.  Entitlement to an increased evaluation above 10 percent for postoperative residuals of a right bunionectomy with hallux valgus and hammertoes. 

3.  Entitlement to an increased evaluation above 10 percent for peripheral neuropathy of the left lower extremity secondary to a left bunionectomy. 

4.  Entitlement to an increased evaluation above 10 percent for peripheral neuropathy of the right lower extremity secondary to a right bunionectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to July 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims for an increased evaluation above 20 percent for postoperative residuals of a left bunionectomy with hammertoes; an increased evaluation above 10 percent for postoperative residuals of a right bunionectomy with hallux valgus and hammertoes; an increased evaluation above 10 percent for peripheral neuropathy of the left lower extremity secondary to a bunionectomy; and an increased evaluation above 10 percent for peripheral neuropathy of the right lower extremity secondary to a bunionectomy.


FINDINGS OF FACT

1.  Bilateral plantar fasciitis, which currently produces burning pain on the plantar surfaces of the Veteran's feet, has been clinically determined to be unrelated to his service-connected bilateral bunionectomy with hammertoes.

2.  Arthritic changes of the Veteran's foot bones noted on radiographic examination have been clinically determined to be unrelated to his service-connected bilateral bunionectomy with hammertoes. 

3.  Postoperative residuals of a left bunionectomy with hammertoes are currently manifested by impairment consistent with a moderately severe foot injury. 

4.  Postoperative residuals of a right bunionectomy with hallux valgus and hammertoes are currently manifested by impairment consistent with a moderate foot injury. 

5.  Left foot drop attributed to paralysis of the common peroneal nerve of the left lower extremity has been clinically determined to be unrelated to the Veteran's service-connected left bunionectomy    

6.  Peripheral neuropathy of the left lower extremity that is clinically attributable to the Veteran's service-connected left bunionectomy is manifested by moderate neuritis and moderate incomplete paralysis. 

7.  Peripheral neuropathy of the right lower extremity that is clinically attributable to the Veteran's service-connected right bunionectomy is manifested by moderate neuritis and moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation above 20 percent for postoperative residuals of a left bunionectomy with hammertoes have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5280, 5282, 5284 (2011).   

2.  The criteria for an increased evaluation above 10 percent for postoperative residuals of a right bunionectomy with hallux valgus and hammertoes have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5280, 5282, 5284 (2011).   

3.  The criteria for a 20 percent evaluation for peripheral neuropathy of the left lower extremity secondary to a left bunionectomy have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2011).  

4.  The criteria for a 20 percent evaluation for peripheral neuropathy of the right lower extremity secondary to a right bunionectomy have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist.

With respect to the increased rating issues decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the Veterans Claims Assistance of Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.

In the present case, in order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The current appeal stems from the Veteran's claims for rating increases for service-connected bilateral bunionectomy residuals and peripheral neuropathy of the lower extremities, which were received by VA on October 25, 2005.  VCAA notice letters were dispatched to the Veteran in March 2006, October 2007, June 2008, and June 2009 which, collectively, fully addressed the aforementioned notice requirements as well as how VA assigned degree of disability and the effective date of a compensation award, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006), as pertinent to his increased rating claims.  Thereafter, the claims on appeal were readjudicated in an October 2009 rating decision/supplemental statement of the case, thereby curing any timing of notice defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Following the return of the appeal to the Board in January 2010, neither the Veteran nor his representative has made any assertion that there has been any defect in the timing or content of the VCAA notification letters associated with the current appeal regarding the matters that will be adjudicated on the merits in this decision and the Board has identified no such defect.

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  As the matters on appeal stem from the Veteran's claims for increased ratings, which were received on October 25, 2005, the relevant evidence must address the time period commencing one year prior to the date of claim (i.e., October 25, 2004) and extending to the present.  (See 38 C.F.R. § 3.400(o)(2) (2011); see also Hart v. Mansfield, 21 Vet. App. 505 (2007): the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability at issue exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be appropriate and necessary.)  In this regard, the Board observes that clinical records from VA that pertain to the Veteran's treatment for his bilateral foot disabilities and lower extremity neuropathy for the period from 2005 - 2009 have been obtained and associated with the claims file.  

The Board also notes that the Veteran has been provided with VA medical examinations addressing the level of impairment associated with his service-connected bilateral foot disabilities and lower extremity neuropathy in October 2007, February - March 2008, January - February 2009, and June 2009.  The Board has reviewed the aforementioned examination reports and clinical opinions and observes that the Veteran's claims file was reviewed by the clinicians who performed the aforementioned VA examinations.  Furthermore, the examiners who conducted these examinations have provided adequate discussion of their clinical observations and a rationale to support their findings and conclusions within the context of the Veteran's relevant clinical history as contained within his claims file.  Thus, the aforementioned examinations and opinions pertinent thereto are deemed to be adequate for rating purposes for the claims at issue regarding increased ratings for bilateral postoperative bunionectomy residuals and peripheral neuropathy of the lower extremities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).    

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his claims, and thus no additional assistance or notification is required with respect to the matters that will be adjudicated on the merits in this decision.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged with respect to these matters.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased ratings, generally.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2011).

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2011).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); considering the effects of the disability upon the person's ordinary conditions of daily life, including employability, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that where the appellant has expressed dissatisfaction with the assignment of a rating, separate ratings can be assigned for separate periods of time based on the facts found, predicated on the date on which the appellant reopened his claim for a rating increase (i.e., October 25, 2005).

(a.)  Factual background and analysis: Entitlement to increased evaluations for postoperative residuals of a left bunionectomy with hammertoes (currently rated 20 percent disabling) and postoperative residuals of a right bunionectomy with hallux valgus and hammertoes (currently rated 10 percent disabling).

The applicable criteria for rating the Veteran's bilateral bunionectomy residuals with hammertoes and hallux valgus are contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5280, 5282, and 5284. 

Diagnostic Code 5280 applies to unilateral hallux valgus, and provides for the assignment of a 10 percent evaluation if operated with resection of the metatarsal head.  A 10 percent evaluation may also be assigned under this Code for severe hallux valgus if equivalent to amputation of the great toe.  No higher evaluation is provided under this Code. 

Diagnostic Code 5282 contemplates unilateral foot impairment due to hammertoe, and assigns a 10 percent evaluation for a hammertoe deformity involving all toes of the affected foot without claw foot.  Otherwise, a noncompensable evaluation is assigned for single toes affected by a hammertoe deformity. 

Diagnostic Code 5284 provides for a 10 percent evaluation for other unilateral foot injury productive of moderate impairment.  A 20 percent evaluation is assigned for moderately severe impairment, and a 30 percent evaluation is assigned for severe impairment.  [Note: With actual loss of use of the foot, assignment of a 40 percent evaluation is warranted.]

A thorough evaluation of a musculoskeletal or orthopedic disability for rating purposes requires consideration of any functional loss due to pain, incoordination, weakness, or fatigability.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

By history, the Veteran's service treatment record show that he was diagnosed in service with bunions affecting both feet and underwent Mitchell bunionectomy surgeries for each foot.  By rating decision of August 1976, the Veteran was awarded service connection for postoperative bunionectomy residuals of the left foot and postoperative bunionectomy residuals and hallux valgus of the right foot.  Post-service, the Veteran also received surgery for treatment of hammertoes of both feet.  The hammertoes were clinically determined to have been secondary to the bunions prior to the bilateral bunionectomy and were thus included in the diagnostic rating for bilateral bunionectomy residuals by rating decision of December 2007.  (Post-service, the Veteran also sustained a non-service-connected left foot injury when he accidentally dropped a stove on his left first toe, which was surgically repaired with insertion of a pin to fuse the affected digit.)  The 20 percent rating assigned to his left bunionectomy residuals and the 10 percent rating assigned to his right bunionectomy residuals have been in continuous effect since October 1983, exclusive of temporary total convalescent ratings.   

As relevant, the clinical evidence pertinent to the time period of the claim (i.e., October 25, 2004 to the present) shows that the Veteran received treatment on multiple occasions for general complaints of bilateral foot pain.  The Veteran's symptoms were attributed as being primarily due to bilateral plantar fasciitis and the opinions of VA physicians and examiners involved in the treatment and assessment of the Veteran's podiatric disability were in agreement that he had obtained excellent results from his bilateral bunionectomies (described on VA examination in October 2007 as being "perfect") and that his plantar fasciitis was not etiologically related to his bilateral bunionectomy or hammertoes.  Arthritic changes noted on X-ray of his foot bones were also clinically determined to be etiologically unrelated to his service-connected bilateral bunionectomy or hammertoes.  A left foot drop was also noted, which was due to neurological impairment unassociated with the bilateral bunionectomy or hammertoes.  The Veteran wore wider shoes with orthotic inserts to accommodate his surgically corrected bilateral bunionectomy and hammertoes.  The objective medical evidence for the relevant time period, including the most recent VA examination in June 2009, indicates that the postoperative residuals of bilateral bunionectomy with hammertoes are manifested by bilateral recurring callosities of the affected toes, with hammertoe of the second, third, and fourth toes of each foot, but with no clawfoot deformity observed on either foot.  Scars associated with the service-connected bilateral foot surgeries were objectively characterized as being well-healed and non-tender.  X-rays revealed a resection of the distal portion of the proximal phalanx of the left fifth toe and a deformity of the distal head of the right fifth metatarsal.  No calcaneal spurring was noted for either foot.  The examination also revealed stable bunionectomy changes of the left first metatarsal and a bunionectomy of the right first metatarsal with no significant changes.  Functional effects of the bunionectomy residuals were objectively characterized as being mildly disabling on the Veteran's ability to perform household chores, recreational activities, shopping, and driving, and moderately disabling on his capacity to engage in sports or exercise.  There were no functional effects imposed on his ability to feed, bathe, groom, or dress himself, to tend to the needs of nature, or to engage in travel.

The Board has considered the clinical evidence and finds that the primary source of the Veteran's functional impairment of his feet is his non-service-connected bilateral plantar fasciitis and left foot drop due to a neurological disorder that is not a manifestation of or related to the service-connected disabilities and outside of the applicable rating criteria.  The medical evidence indicates that the bunionectomies performed provided excellent results in resolving his bunions and that the hammertoes of each foot do not involve all toes and do not result in a clawfoot deformity, as contemplated in the criteria for a 10 percent evaluation under Diagnostic Code 5282.  The hallux valgus of the right foot, status post bunionectomy, warrants a 10 percent evaluation under Diagnostic Code 5280, but the medical evidence does not demonstrate that the impairment attributable to postoperative residuals of a right bunionectomy with hallux valgus and hammertoes is productive of impairment that more closely approximates moderately severe impairment due to foot injury residuals so as to warrant a 20 percent evaluation, as contemplated by Diagnostic Code 5284.  The medical evidence also does not demonstrate that the impairment attributable to postoperative residuals of a left bunionectomy with hammertoes is productive of impairment that more closely approximates severe impairment due to foot injury residuals so as to warrant a 30 percent evaluation, as contemplated by Diagnostic Code 5284.  Lastly, the clinical evidence indicates only mild to moderate functional impairment attributable to the bilateral bunionectomy residuals with hammertoe, which the Board finds to be insufficient to elevate the constellation of orthopedic symptomatology to warrant a rating increase above the current evaluation assigned to each foot.

Thusly, in view of the foregoing discussion, the Board concludes that the evidence does not support the Veteran's claims for an increased evaluation above 20 percent for postoperative residuals of a left bunionectomy with hammertoes, and an increased evaluation above 10 percent for postoperative residuals of a right bunionectomy with hallux valgus and hammertoes during any portion of the appeal period.  His appeal with regard to these issues is therefore denied.  Because the evidence in this case is not approximately balanced with respect to the merits of these claims, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
      
(b.)  Factual background and analysis: Entitlement to increased evaluations for peripheral neuropathy of the left lower extremity secondary to a left bunionectomy (currently rated 10 percent disabling) and peripheral neuropathy of the right lower extremity secondary to a right bunionectomy (currently rated 10 percent disabling).

By history, the Veteran developed bilateral sciatic neuropathy that was clinically associated with his service-connected bilateral bunionectomies.  By rating decision of May 2003, he was awarded service connection and a 10 percent rating for peripheral neuropathy of the left lower extremity and service connection and a 10 percent rating for peripheral neuropathy of the right lower extremity.  

The applicable criteria for rating the Veteran's lower extremity peripheral neuropathy in the present case are contained in 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, and 8720, which contemplate impairment of the sciatic nerve due to neuralgia (Diagnostic Code 8720), neuritis (Diagnostic Code 8620), and paralysis (Diagnostic Code 8520).  

Complete paralysis of the sciatic nerve (including neuritis or neuralgia), with foot dangling and foot drop, no active movement possible of the muscles below the knee, and knee flexion weakened or (very rarely) lost warrants the assignment of an 80 percent evaluation.  Severe incomplete paralysis of the sciatic nerve (including neuritis or neuralgia) with marked muscular atrophy warrants the assignment of a 60 percent evaluation.  Moderately severe incomplete paralysis of the sciatic nerve (including neuritis or neuralgia) warrants the assignment of a 40 percent evaluation.  Moderate incomplete paralysis of the sciatic nerve (including neuritis or neuralgia) warrants the assignment of a 20 percent evaluation.  Mild incomplete paralysis of the sciatic nerve (including neuritis or neuralgia) warrants the assignment of a 10 percent evaluation.        

38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, and 8720.

The clinical evidence relevant to the contested appeal period (i.e., October 25, 2004 to the present) shows that the Veteran received frequent treatment for bilateral burning foot pain and left foot drop.  The VA medical records and the opinions of clinicians and physicians involved in the examination and treatment of his neurological complaints as they pertained to his lower extremities reflect that the burning bilateral foot pain was associated with his non-service-connected bilateral plantar fasciitis, which was also clinically determined to be unrelated to the service-connected peripheral neuropathy at issue as plantar fasciitis and its associated symptoms represented an orthopedic disorder separate and apart from the neurological components of his bilateral lower extremity symptoms.  VA examination in October 2007 determined that the Veteran's bilateral foot pain was not directly related to what was objectively characterized as mild peripheral neuropathy but was rather pain superimposed over the independent neuropathic symptoms.  These findings were supported by electromyographic (EMG) testing performed concurrently with the October 2007 VA examination.  The mildness of the service-connected peripheral neuropathy was further demonstrated by the normal sensory testing results obtained on sensory perception using a monofilament on October 2008.   

Although the Veteran currently suffers from left foot drop due to neurological impairment, the February 2009 opinion of a VA examining physician was that this foot drop was unrelated to the service-connected lower extremity peripheral neuropathy as foot drop is most commonly associated with paralysis of the common peroneal nerve just below the knee due to a nerve lesion which, in the present case, was clinically demonstrated on nerve conduction and EMG testing.  Less common cause of foot drop was neural involvement of the popliteal fossa or ankle.  However, the service-connected bunionectomy involved surgery of the first metatarsal, which was deemed by the examiner to be located too distally to cause the requisite nerve trauma to produce foot drop, and that the trauma from the bunionectomies to the adjacent nerves that produced the service-connected bilateral peripheral neuropathy did not cause the current foot drop.  (In this regard, VA has since denied the Veteran's claim for service connection for left foot drop in an unappealed October 2009 rating decision.)

Apart from the left foot drop, VA neurological examinations, including most recently in February 2009, objectively demonstrate that the Veteran's service-connected bilateral peripheral neuropathy of his lower extremities is manifested by incomplete paralysis and neuritis but no neuralgia, and that these impose moderate functional impairment on his ability to perform household chores and shopping tasks, mild impairment on his capacity to travel, and severe impairment on his ability to participate in exercise, sports-related activities, and recreational activities.  However, the service-connected bilateral peripheral neuropathy of his lower extremities imposed no functional impairment of his ability to tend to the needs of nature or to feed, dress, bathe, and groom himself.

The Board has considered the evidence discussed above and finds that although the more severe aspects of the Veteran's bilateral impairment of his lower extremities are attributable to his non-service-connected left foot drop and bilateral plantar fasciitis, the objective evidence does reflect a measure of functional impairment associated with his service-connected bilateral peripheral neuropathy of his lower extremities, manifested by neuritis and incomplete paralysis.  While these do not adversely affect his general ability to care for himself, they do impose moderate impairing effects on his capacity to perform household chores and shopping tasks and severe impairing effects on his capacity to perform exercise and play in sports and recreational activities.  Thus, the evidence tends to more closely approximate the criteria for moderate impairment due to incomplete paralysis and neuritis of the sciatic nerve of each lower extremity, thereby meeting the criteria contemplated for a 20 percent evaluation.  38 C.F.R. § 4.7.  Resolving any doubt in the Veteran's favor, that Board finds that the evidence supports a rating increase to 20 percent for service-connected peripheral neuropathy of each lower extremity during the entire appeal period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To this extent, the Veteran's claim is granted.  However, as the objective evidence does not demonstrate moderately severe impairment attributable to the service-connected component of the Veteran's bilateral peripheral neuropathy of his lower extremities, assignment of a 40 percent evaluation under the applicable Diagnostic Codes is not warranted.  

(c.)  Individual unemployability and extraschedular consideration.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability evaluation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered as being part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, however, the Board finds that during the course of this appeal, a specific claim for a TDIU has already been addressed and adjudicated on the merits and denied in an October 2009 rating decision, which has not been timely appealed.  Thusly, the Board has no appellate jurisdiction over the TDIU component of the increased rating claim at issue and this matter requires no further discussion.

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for his bilateral bunionectomy residuals and lower extremity peripheral neuropathy for the period from October 25, 2005.  Ordinarily, the VA schedule for rating disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture such that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral bunionectomy residuals and  lower extremity peripheral neuropathy with the established criteria found in the rating schedule shows that the rating criteria accurately describe the Veteran's disability level and symptomatology  (i.e., functional impairment due to foot injury residuals and incomplete paralysis). 

Further, 38 C.F.R. § 4.1 (2011) specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the Veteran has not shown in this case is that his service-connected bilateral bunionectomy residuals and lower extremity peripheral neuropathy have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the rating schedule impractical or inadequate.  The Veteran has not been hospitalized for bilateral bunionectomy residuals or lower extremity peripheral neuropathy during the pertinent time period.  Furthermore, the Veteran's Social Security Administration records associated with his claims file reflect that he was deemed to be disabled since November 2002 due to multiple medical conditions other than the lower extremity and foot disabilities currently at issue, including migraines, a right shoulder disability, organic brain syndrome, and dysthymia.  Accordingly, further consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

An increased evaluation above 20 percent for postoperative residuals of a left bunionectomy with hammertoes is denied. 

An increased evaluation above 10 percent for postoperative residuals of a right bunionectomy with hallux valgus and hammertoes is denied. 

A 20 percent evaluation for peripheral neuropathy of the left lower extremity secondary to a left bunionectomy is granted, subject to controlling regulations applicable to the payment of monetary benefits. 

A 20 percent evaluation for peripheral neuropathy of the right lower extremity secondary to a right bunionectomy is granted, subject to controlling regulations applicable to the payment of monetary benefits. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


